NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CLEARVALUE, INC. AND RICHARD ALAN HAASE,
Plaintiffs-Cross Appellants, ‘
V.
PEARL RIVER POLYMERS, INC., POLYCHEMlE,
INC., SNF, INC., POLYDYNE, INC., AND SNF __
HOLDING COMPANY,
Defendants-Appellants. s
2011-1078, -1100
Appeals from the United States District Court for the
Eastern District of TeXas in case n0. 06-CV~0197, Judge
Leonard Davis.
ON MOTION
Before PROST, Circu,it Judge.
ORDER
Pear1 RiVer Po1ymers, Inc. et al. (Pearl RiVer) move to
require that the cross-appellants C1earVa1ue, Inc. and
Richard Alan Haase, pay for "al1 costs associated with
preparing copying and co11ating and printing the Joint

CLEARVALU`E V. PEA.RL RIVER 2
Appendix, and to impose any other relief deemed appro-
priate." The cross-appellants respond and propose to pay
to Pearl River the costs resulting from the cross-
appellants' improper designation of material for the joint
appendix
The cross-appellants respond and agree with Pearl
River that they improperly cited in their briefs to large
amounts of testimony and documents in violation of Fed.
Cir. R. 30. We note such a violation not only requires the
appellant to include the materials in the joint appendix at
a significant cost and effort but also suggests that this
court must spend a great deal of time scouring the pages
to find the asserted relevant matter.
The reply brief filed by the cross-appellants cites in-
discriminately to an entire 797-page transcript for what
Pearl River asserts is merely an exchange of three ques-
tions and answers within those 797 pages. The_reply brief
filed by the cross-appellants also cites to an entire 344-
page motion for summary judgment response brief, even
though this court's rules clearly prohibit including such
an item in its entirety without leave of court. Fed. Cir. R.
30(a)(2)(E). The opening brief filed by the appellants
indiscriminately cites to an entire 195-page training
manual, and Pearl River asserts in its motion without
objection by the cross-appellants that only a few of those
pages are relevant to the issues in that brief.
We appreciate that counsel for the cross-appellants
now concedes the errors and offers to pay Pearl River for
the indiscriminate references but mere payment of the
excess costs will not cure the indiscriminate or inappro-
priate references in the briefs. Thus, we deem it appro-
priate to require that the cross-appellants file corrected
briefs, citing in its opening brief only to the pages of the
training manual that are relevant to the issues it raises,
and citing in its reply brief only to the pages of the tran-
script or summary judgment response brief that are at

3 CLEARVALUE v . PEARL RIVER
issue.1 We also deem it appropriate to require that the
cross-appellants prepare a corrected joint appendix that
includes the items required by Fed. R. App. P. 30 and Fed.
Cir. R. 30(a)(2), items cited by Pearl River in its briefs,
and only those items properly cited by the cross-
appellants in their briefs, No other changes to the briefs
should be made.
Accordingly,
IT ls ORDERED THAT:
(1) Pursuant to Fed. R. App. P. 3O(b)(2), Pearl River's
motion is granted to the extent that the cross-appellants
are directed to pay $2,9()0 to Pearl River within 14 days of
the date of filing of this order.
(2) The cross-appellants are directed to file corrected
briefs as explained above. The corrected briefs are due
within 14 days of the date of filing of this order.2
(3) The cross-appellants are directed to file a cor-
rected joint appendix within 21 days of the date of filing of
this order, as explained above
FoR THE CoURT
 0 1 2011 /s/ Jan Horbaly FELED
U.S. CD
Date J an Horbaly THE ¥§l5€|'i:Af.PdlE?$l1S|f:0R
AUG 01 2011
Clerk
1 Cross-appellants may of course include a few
pages before and after the relevant testimony passages, to
provide context for the cited matter. Fed. Cir. R.
30(a)(2)(B)- _
2 Cross-Appellants may either file corrected
briefs or make corrections to the briefs previously fled, if
appropriate. See Practice Note following Fed. Cir. R. 32.
lAN HORBALY
CLERK

CLEARVALUE V. PEARL RIVER
cc: Arnold Anderson Vickery, Esq
Gary l\/I. Hoffman, Esq.
s8